*345MEMORANDUM OPINION
The Court of Appeals in State v. Tricker, 37 Or App 525, 588 P2d 48 (1978), held that the imposition of a mandatory minimum sentence imposed on Tricker was error because the crime occurred prior to the effective date of the statute under which the sentence was imposed. The Court of Appeals remanded the case for resentencing.
The last Board Action Form in the record before us is dated May 12, 1986. It shows that Tricker’s sentence is still subject to a 10-year mandatory minimum. If Tricker has not been resentenced or if the mandatory minimum has not expired by its own terms we delete it.1 The Board shall give Tricker a new hearing to determine his parole status, if any, without consideration of the mandatory minimum. See Wilson v. Board of Parole, 304 Or 480, 747 P2d 976 (1987).

 The Board Action Form of May 12, 1986, states that Tricker’s sentence began on April 3, 1978.